Citation Nr: 0520797	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a low back 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.

In December 1974, the New York, New York, Regional Office 
(RO) of the former Veterans Administration (now Department of 
Veterans Affairs (VA)) issued a decision denying the 
veteran's claims for nonservice-connected pension benefits 
and for service connection for a low back disorder.  The RO's 
January 1975 letter notified the veteran of the denial of the 
nonservice-connected pension benefits, but made no reference 
to the adverse decision on service connection for a low back 
disorder.  Accordingly, the issue of service connection for a 
low back disorder is still pending.  The veteran's 
correspondence initiating the current appeal, received on May 
31, 2002, constitutes the notice of disagreement with the 
December 1974 adjudication on service connection for a low 
back disorder.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from the New York, New York RO's December 2001 rating 
decision that denied service connection for residuals of a 
left knee injury and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a low back disorder.  However, as 
indicated above, the original December 1974 adjudication of 
service connection for a low back disorder never became final 
because of the defective notice.  See Myers v. Prinicipi, 16 
Vet. App. 228 (2002).  Accordingly, the Board has 
recharacterized the issue on appeal as a claim for service 
connection.

In August 2004, the veteran testified before the Board at a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.



REMAND


Accordingly, this case will be REMANDED for the following 
actions:

1.  Obtain all of the veteran's medical 
records from the VA facility in 
Brooklyn, New York, from 2001 to the 
present.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for residuals of a 
left knee injury and for a low back 
disorder.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




